Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are pending
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sivan (US 8,279,871, hereinafter Sivan) and in view of Naouri (US 2014/0169173, hereinafter Naouri) and in view of Rathnamaiah (US 10,644,985, hereinafter Rathnamaiah) and in view of Tuck (US 2003/0053474, hereinafter Tuck).
With respect to claim 1, Sivan discloses a network device, comprising: 
multiple ports, configured to connect to a communication network (col. 1, line 50 – col. 2, line 25, plurality of ingress and egress ports) ; and 
processing circuitry configured to: 
select an egress port for a packet, among the multiple ports (col. 1, line 50 – col. 2, line 25, determines first set of egress ports based on the first header); 
forward the packet to the egress port, irrespective of whether or not the egress port is usable (col. 3, lines 31-50, forwards the packets to appropriates ones of one or more egress ports based on the header on the packets); 
transmit the packet to the communication network via the egress port when the egress port is usable (col. 12, lines 10-55, the header packet is egressed by the set of one or more ports and filtered at the block which sends the packet to the ingress portion of the pipeline via the internal loopback port).
Sivan does not disclose, however Naouri discloses when the egress port is unusable, forward the packet back from the unusable egress port to a second port among the multiple ports, and transmit the packet to the communication network via the second port ([0053-[0056], fig. 5, when the ports are not available due to the path dropping packets, another output port is selected.  If none of the forwarding path ports are available, the packets are routed backwards to another RBridge and then forwards the packet along another path or the packet is being looped back using the same link the packet is received on a port that is bidirectional (ingress and egress) in an input buffer.).  Sivan and Naouri are analogous art because they disclose packet routing through a network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivan’s ingress and egress ports with when the egress port is unusable, forward the packet back from the unusable egress port to a second port among the multiple ports, and transmit the packet to the communication network via the second port as disclosed in Naouri in order to determine which ports are available or unavailable.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient routing network by determining if the ports in the forwarding path are congested, and choosing another output port based on various factors.  
Sivan and Naouri does not disclose, however Rathnamaiah discloses receive the packet at the egress port and, using a multiplexer at the egress port (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port).  Sivan, Naouri, Rathnamaiah are analogous art because they disclose packet routing through a network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sivan’s and Naouri ingress and egress ports with receive the packet at the egress port and, using a multiplexer at the egress port as disclosed in Rathnamaiah in order to have the loop backs in the ingress ports as well as the egress ports.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient routing network by being able to loop back packets on either an ingress port or egress port.  
Sivan, Naouri, and Rathnamaiah does not disclose however Tuck discloses forward the packet to the egress port, both when the egress port is useable and when the egress port is unusable; after receiving the packet at the egress port, check a usability status of the egress port ([0002]-[0005], passing on or dropping packets that are already received at the egress port.  Passing packets at the egress port indicates that the egress port is useable, dropping packets at the egress port indicates that the egress port is not useable.) Sivan, Naouri, Rathnamaiah and Tuck are analogous art because they disclose packet routing through a network.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Naouri’s looping back to the network when ports are not available and dropping packets with detecting at the egres port if the packets are to be passed or dropped as disclosed in Tuck as well known egress ports might have the need to drop packets even after being accepted, processed in the router and arrived at the egress port.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient routing network by being able to pass and drop packets which are port specific.

With respect to claim 2, Sivan discloses wherein the packet is addressed to a given destination address in a group of destination addresses that are reachable via the egress port, and wherein the processing circuitry is also configured to: 
select the egress port for the packet using a respective primary forwarding rule  (col. 7, header parses decodes the header of each packet received to perform flow classification and determine through a database which port or ports a packet should be forwarded.  Col. 9, egress filtering is coupled with egress policy engine to determine the existing flow to the packet.)
	While Sivan discloses select the second port for the packet using a respective detour forwarding rule (col. 10 - col. 11, the loopback port allows the packet to be processed through a second pass in the pipeline.  The egress policy engine is coupled to the leader alteration to determine which flow the packet belongs to.), Sivan does not clearly disclose in response to detecting that the egress port is unusable, select the second port for the packet using a respective detour forwarding rule.  
	One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan for the same reasons identified in the rejection of claim 1.  In addition, Nauori discloses in response to detecting that the egress port is unusable, select the second port for the packet using a respective detour forwarding rule ([0053]-[0056], when the ports are not available due to the path dropping packets, the packets are looped back into the ingress ports to re-inject traffic.)
With respect to claim 3, Sivan discloses wherein the processing circuitry is to forward the packet from the port to the second port by sending the packet from the port to an internal loopback path within the network device (col. 12, lines 10-55, the header packet is egressed by the set of one or more ports and filtered at the block which sends the packet to the ingress portion of the pipeline via the internal loopback port).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan for the same reasons identified in the rejection of claim 1.  In addition, Rathnamaiah discloses egress port for loop back (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port).
With respect to claim 4, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan for the same reasons identified in the rejection of claim 1.  In addition, Nauori discloses wherein the multiplexer is to receive an indication of whether the port is usable or not, and based on the indication, to send all packets that were forwarded to the port either (i) for transmission via the port when the port is usable, or (ii) to the internal loopback path when the port is unusable ([0053]-[0056], when the ports are not available due to the path dropping packets, the packets are looped back into the ports to re-inject traffic).
In addition, Rathnamaiah discloses loop back with the egress ports (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port.
Sivan discloses wherein the processing circuitry comprises a multiplexer that is configured to send the packet for transmission via the first port when the first port is usable, and to send the packet to the internal loopback path when the first port is unusable (col. 11, loopback port couples the egress metering unit to the tunnel termination unit.  The loopback port permits the packet to be process a second time by the pipeline).
With respect to claim 5, Sivan discloses wherein the processing circuitry is to apply detour forwarding rules only to packets that were looped back from the port to the internal loopback path (col. 11, after the loopback port permits the multi-headed packet to be fed back into an upstream location in the pipeline, the second pass through the pipeline may forward the inner packet to a set of one or more egress ports).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan and Naouri for the same reasons identified in the rejection of claim 1.  In addition, Rathnamaiah discloses loop back with the egress ports (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port.
With respect to claim 6, Sivan discloses wherein the processing circuitry is to check the usability status of the port even when sending the packet to the second port (col. 10-11, egress metering unit makes traffic flow measurements.  The internal loopback port permits the ingress portion to process the packet a second time to analyze the inner packet as the first analysis of the packet, the inner packet was not analyzed).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan and Naouri for the same reasons identified in the rejection of claim 1.  In addition, Tuck discloses check the usability status of the egress port even when sending packets back from the egress port via the multiplexer to the second port ([0004]-[0005], determining at the egress port if the packet is to be passed on or dropped.  Thereby determining whether the egress port is useable or not).
With respect to claim 7, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan for the same reasons identified in the rejection of claim 1.  In addition, Nauori discloses wherein the processing circuitry is to determine usability status of the port by sensing a reception path within the port ([0053]-[0056], when the ports are not available due to the path dropping packets, the packets are looped back into the ingress ports to re-inject traffic).
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan and Naouri for the same reasons identified in the rejection of claim 1.  In addition, Rathnamaiah discloses loop back with the egress ports (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port.
With respect to claim 8, Sivan discloses wherein the processing circuitry is to transmit the packet Via the second port by encapsulating the packet in a tunnel used for making a detour path, and transmitting the encapsulated packet via the second port (col. 10, lines 17-45, header alternation unit points to a tunnel start entry which provides information regarding external header for a packet.  This tunnel start entry defines a tunnel to be used to transmit packet across the provider network).
With respect to claim 9, one of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan for the same reasons identified in the rejection of claim 1.  In addition, Nauori discloses wherein a third port among the multiple ports supports looping packets back when the third port is unusable, and wherein the processing circuitry is to forward packets that were looped back from the third port, toward the port ([0053]-[0056], when the ports are not available due to the path dropping packets, the packets are looped back into the ingress ports to re-inject traffic.
One of ordinary level of skill in the art would have been compelled to make the proposed modification to Sivan and Naouri for the same reasons identified in the rejection of claim 1.  In addition, Rathnamaiah discloses loop back with the egress ports (col. 1, lines 21-35, loop back the set of packets at the ingress port or it can loop back to the multiple packets at the egress port.
With respect to claims 10-18, they are of similar claims to 1-9 and therefore are rejected for the same reasons above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3089. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HO T SHIU/Examiner, Art Unit 2443                                                                                                                                                                                                        
HO T. SHIU
Examiner
Art Unit 2443



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443